As filed with the Securities and Exchange Commission on November 21, 2012 File Nos. 333-56018 and 811-10303 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 36 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 37 [X] BUFFALO FUNDS (Exact Name of Registrant as Specified in Charter) 5420 W. 61st Place Shawnee Mission, KS 66205 (Address of Principal Executive Offices) (Zip Code) (913) 384-1513 (Registrant’s Telephone Number, Including Area Code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS 66205 (Name and Address of Agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b). [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment incorporates by reference Parts A and B of the Trust’s Post-Effective Amendment No. 33, filed on June 28, 2012.The sole purpose of this Post-Effective Amendment No. 36 is to file exhibits. BUFFALO FUNDS PART C OTHER INFORMATION Item 28.Exhibits. (a) Charter Documents. (i) (A) Agreement and Declaration of Trust dated February 14, 2001, was previously filed with the Registration Statement on Form N-1A on February 21, 2001, and is incorporated herein by reference. (B) Certificate of Trust of Buffalo Funds as filed with the State of Delaware on February 14, 2001, was previously filed with the Registration Statement on Form N-1A on February 21, 2001, and is incorporated herein by reference. (b) By-Laws. (i) By-Laws of Buffalo Funds dated February 14, 2001, were previously filed with Registration Statement on Form N-1A on February 21, 2001, and are incorporated herein by reference. (c) Instruments Defining Rights of Security Holders are incorporated by reference into the Registrant’s Agreement and Declaration of Trust and By-Laws. (d) Investment Advisory Contracts. (i) (A) Amended and Restated Management Agreement between Kornitzer Capital Management, Inc. and Buffalo Funds on behalf of the Buffalo Flexible Income Fund, the Buffalo High Yield Fund, the Buffalo Growth Fund, the Buffalo Large Cap Fund and the Buffalo Small Cap Fund dated November 17, 2011 — Filed Herewith. (B) Management Agreement between Kornitzer Capital Management, Inc. and Buffalo Funds on behalf of the Buffalo Micro Cap Fund dated May 20, 2004, was previously filed with Post-Effective Amendment No. 8 on Form N-1A on May 19, 2004, and is herein incorporated by reference. (C) Management Agreement between Kornitzer Capital Management, Inc. and Buffalo Funds on behalf of the Buffalo International Fund dated August 10, 2007, was previously filed with Post-Effective Amendment No. 18 on Form N-1A on September 27, 2007, and is herein incorporated by reference. (D) Management Agreement between Kornitzer Capital Management, Inc. and Buffalo Funds on behalf of the Buffalo Mid-Cap Fund and Buffalo Science & Technology Fund dated February 14, 2001, was previously filed with Post-Effective Amendment No. 3 on Form N-1A on December 4, 2011, and is herein incorporated by reference. (E) Amended and Restated Management Agreement between Kornitzer Capital Management, Inc. and Buffalo China Fund dated November 17, 2011 — Filed Herewith. (e) Distribution Contracts. (i) Amended and Restated Distribution Agreement between Quasar Distributors, LLC., Kornitzer Capital Management, Inc., and Buffalo Funds dated November 17, 2011 — Filed Herewith. (f) Bonus or Profit Sharing Contracts – Not Applicable. (g) Custodian Agreements. (i) Amended and Restated Custody Agreement dated November 17, 2011 — Filed Herewith. (h) Other Material Contracts. (i) Amended and Restated Master Services Agreement dated November 17, 2011 — Filed Herewith. 1 (i) Legal Opinions. (i) Opinion and Consent of Counsel – Not Applicable. (j) Other Opinions. (i) Power of Attorney for Registrant dated May 20, 2005, was previously filed with Post-Effective Amendment No. 10 on Form N-1A on May 20, 2005, and is herein incorporated by reference. (ii) Consent of Independent Registered Public Accounting Firm – Not Applicable (k) Omitted Financial Statements – Not Applicable. (l) Initial Capital Agreements – Not Applicable. (m) Rule 12b-1 Plan – Not Applicable. (n) Rule 18f-3 Plan – Not Applicable. (o) Reserved. (p) Code of Ethics. (i) Amended and Restated Joint Code of Ethics of Buffalo Funds and Kornitzer Capital Management, Inc. dated February, 2009, was previously filed with Post-Effective Amendment No. 25 on Form N-1A on July 31, 2009. (ii) Code of Ethics for Access Persons of Quasar Distributors, LLC, was previously filed with Post-Effective Amendment No. 35 on Form N-1A on September 18, 2012. Item 29.Persons Controlled by or Under Common Control with Registrant None. Item 30.Indemnification Article VII, Section 2(a) of the Agreement and Declaration of Trust provides that to the fullest extent that limitations on the liability of Trustees and officers are permitted by the Delaware Business Trust Act, the officers and Trustees shall not be responsible or liable in any event for any act or omission of: any agent or employee of the Trust; any Investment Adviser or Principal Underwriter of the Trust; or with respect to each Trustee and officer, the act or omission of any other Trustee or officer, respectively.The Trust, out of the Trust Property, shall indemnify and hold harmless each and every officer and Trustee from and against any and all claims and demands whatsoever arising out of or related to such officer’s or Trustee’s performance of his or her duties as an officer or Trustee of the Trust. This limitation on liability applies to events occurring at the time a Person serves as a Trustee or officer of the Trust whether or not such Person is a Trustee or officer at the time of any proceeding in which liability is asserted.Nothing herein contained shall indemnify, hold harmless or protect any officer or Trustee from or against any liability to the Trust or any Shareholder to which such Person would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such Person’s office. Article VII, Section 2(b) of the Agreement and Declaration of Trust provides that every note, bond, contract, instrument, certificate or undertaking and every other act or document whatsoever issued, executed or done by or on behalf of the Trust, the officers or the Trustees or any of them in connection with the Trust shall be conclusively deemed to have been issued, executed or done only in such Person’s capacity as Trustee and/or as officer, and such Trustee or officer, as applicable, shall not be personally liable therefore, except as described in the last sentence of the first paragraph of Section 2 of Article VII. Item 31.Business and Other Connections of Investment Adviser Kornitzer Capital Management, Inc. is a federally registered investment adviser that provides investment management services to the Buffalo Funds family of mutual funds.Kornitzer also manages the assets of non-fund advisory clients. For information as to any other business, vocation or employment of a substantial nature in which the Registrant’s investment advisers and each officer of the Registrant’s investment advisers is or has been engaged for his or her own account or in the capacity of director, officer, employee, partner or trustee, within the last two fiscal years, see Kornitzer Capital Management, Inc.’s Form ADV (File #801-34933) filed under the Investment Advisers Act of 1940, as amended, which is incorporated herein by reference. 2 Item 32.Principal Underwriter. (a)Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Academy Funds Trust IronBridge Funds, Inc. Advisors Series Trust Jacob Funds, Inc. Aegis Funds Jacob Funds II Aegis Value Fund, Inc. Jensen Portfolio, Inc. Allied Asset Advisors Funds Keystone Mutual Funds Alpine Equity Trust Kirr Marbach Partners Funds, Inc. Alpine Income Trust Litman Gregory Funds Trust Alpine Series Trust LKCM Funds Artio Global Investment Funds LoCorr Investment Trust Artio Select Opportunities Fund, Inc. Lord Asset Management Trust Barrett Opportunity Fund, Inc. MainGate Trust Brandes Investment Trust Managed Portfolio Series Brandywine Blue Fund, Inc. Matrix Advisors Value Fund, Inc. Brandywine Fund, Inc. Merger Fund Bridges Investment Fund, Inc. Monetta Fund, Inc. Brookfield Investment Funds Monetta Trust Brown Advisory Funds Nicholas Family of Funds, Inc. Buffalo Funds Permanent Portfolio Family of Funds, Inc. Country Mutual Funds Trust Perritt Funds, Inc. Cushing Funds Trust Perritt Microcap Opportunities Fund, Inc. DoubleLine Funds Trust PRIMECAP Odyssey Funds Empiric Funds, Inc. Professionally Managed Portfolios ETF Series Solutions Prospector Funds, Inc. Evermore Funds Trust Provident Mutual Funds, Inc. First American Funds, Inc. Purisima Funds First American Investment Funds, Inc. Rainier Investment Management Mutual Funds First American Strategy Funds, Inc. RBC Funds Trust Glenmede Fund, Inc. SCS Financial Funds Glenmede Portfolios Thompson IM Funds, Inc. Greenspring Fund, Inc. TIFF Investment Program, Inc. Guinness Atkinson Funds Trust for Professional Managers Harding Loevner Funds, Inc. USA Mutuals Hennessy Funds Trust Wall Street EWM Funds Trust Hennessy Funds, Inc. Wall Street Fund, Inc. Hennessy Mutual Funds, Inc. Wexford Trust/PA Hennessy SPARX Funds Trust Wisconsin Capital Funds, Inc. Hotchkis & Wiley Funds WY Funds Intrepid Capital Management Funds Trust 3 (b)To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike(1) President, Board Member None Andrew M. Strnad(2) Secretary None Joe D. Redwine(1) Board Member None Robert Kern(1) Board Member None Eric W. Falkeis(1) Board Member None Susan LaFond(1) Treasurer None Teresa Cowan(1) Assistant Secretary None John Kinsella(3) Assistant Treasurer None Brett Scribner(3) Assistant Treasurer None (1) This individual is located at 615 East Michigan Street, Milwaukee, Wisconsin, 53202. (2) This individual is located at 6602 East 75th Street, Indianapolis, Indiana, 46250. (3) This individual is located at 800 Nicollet Mall, Minneapolis, Minnesota, 55402. (c)Not applicable. Item 33.Location of Accounts and Records. The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940 are maintained at the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin53202 Registrant’s Custodian U.S. Bank National Association 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Registrant’s Investment Adviser Kornitzer Capital Management, Inc. 5420 West 61st Place Shawnee Mission, Kansas 66205 Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street, 4th Floor Milwaukee, Wisconsin 53202 Item 34.Management Services There are no management-related service contracts not discussed in Part A or Part B. Item 35.Undertakings Not Applicable. 4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 36 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 36 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 21st day of November, 2012. BUFFALO FUNDS Registrant By:/s/ Kent W. Gasaway Kent W. Gasaway President and Treasurer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 36 to its Registration Statement has been signed below on November 21, 2012, by the following persons in the capacities indicated. /s/ Kent W. Gasaway Kent W. Gasaway President and Treasurer Joseph C. Neuberger* Joseph C. Neuberger Chairman and Trustee Thomas S. Case* Thomas S. Case Trustee J. Gary Gradinger* J. Gary Gradinger Trustee Philip J. Kennedy* Philip J. Kennedy Trustee /s/ Grant P. Sarris Grant P. Sarris Trustee * By: /s/ Kent W. Gasaway Kent W. Gasaway (Pursuant to Power of Attorney previously filed) 5 INDEX TO EXHIBITS Exhibit Exhibit No. Amended and Restated Management Agreement EX.99.d(i)(A) Amended and Restated Management Agreement – Buffalo China Fund EX.99.d(i)(E) Amended and Restated Distribution Agreement EX.99.e(i) Amended and Restated Custody Agreement EX.99.g(i) Amended and Restated Master Services Agreement EX.99 h(i) 6
